Case 18-13232-KHK       Doc 99     Filed 06/11/19 Entered 06/11/19 15:48:28            Desc Main
                                   Document     Page 1 of 6


                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                              ALEXANDRIA DIVISION

________________________________________
                                          )
IN RE:                                    )
                                          )
TIMOTHY JAMES JUSTICE                     )
                                          )                 Case No. 18-13232-KHK
                                          )                 Chapter 7
       Debtor                             )
_________________________________________ )

                                      REPORT OF SALE

       Janet M. Meiburger, the Trustee herein, reports that she has sold the real property of the

Debtor pursuant to the Order Granting Trustee’s Motion to Approve the Sale of Real Property

Located at 4399 Patriot Park Court, Fairfax, Virginia 22030, Free and Clear of Liens (Docket

No. 90).

       The Buyers were Jin Ho Park and Eunkyoung Park. The proceeds to the bankruptcy

estate were $61,275.25. The settlement statement is attached as Exhibit A.

                                             Respectfully submitted,

                                             THE MEIBURGER LAW FIRM, P.C.

Dated: June 11, 2019                         By: /s/ Janet M. Meiburger
                                                Janet M. Meiburger, Esq., VSB No. 31842
                                                The Meiburger Law Firm, P.C.
                                                1493 Chain Bridge Road, Suite 201
                                                McLean, Virginia 22101
                                                (703) 556-7871
                                                Counsel to Chapter 7 Trustee




______________________________________
Janet M. Meiburger, VA Bar No. 31842
The Meiburger Law Firm, P.C.
1493 Chain Bridge Road, Suite 201
McLean, VA 22101
(703) 556-7871
Counsel to Chapter 7 Trustee
Case 18-13232-KHK       Doc 99        Filed 06/11/19 Entered 06/11/19 15:48:28                  Desc Main
                                      Document     Page 2 of 6


                                  CERTIFICATE OF SERVICE

       I HEREBY certify that on this 11th day of June, 2019, a true and correct copy of the

foregoing Report of Sale will be served by ECF e-mail pursuant to the applicable Standing Order

of the Court.


                                                     /s/ Janet M. Meiburger
                                                     Janet M. Meiburger




                        J:\Trustee\Justice, Timothy (18-13232)\Pleadings\Report of Sale.1.doc


                                                         2
Case 18-13232-KHK   Doc 99   Filed 06/11/19 Entered 06/11/19 15:48:28   Desc Main
                             Document     Page 3 of 6




                    EXHIBIT A
Case 18-13232-KHK   Doc 99   Filed 06/11/19 Entered 06/11/19 15:48:28   Desc Main
                             Document     Page 4 of 6
Case 18-13232-KHK   Doc 99   Filed 06/11/19 Entered 06/11/19 15:48:28   Desc Main
                             Document     Page 5 of 6
Case 18-13232-KHK   Doc 99   Filed 06/11/19 Entered 06/11/19 15:48:28   Desc Main
                             Document     Page 6 of 6
